DETAILED ACTION
	This action is in response to the applicant’s reply filed on September 28, 2021. Claims 1-4, 6-8, and 10 are pending and addressed below.

Response to Amendment
In response to the applicant’s amendments to claims 2 and the cancellation of claims 11-45, the rejections of claims 2-3 and 11-45 under 35 USC 112(b) have been withdrawn. 
Claims 1-3, 6-8, and 10 are amended.  Claims 5, 9, and 11-45 are cancelled. Claims 1-4, 6-8, and 10 are pending and addressed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Tubel, US 6,012,015 (hereinafter Tubel)”, for the following reasons:
Tubel discloses a method of monitoring and evaluating a subterranean formation having multiple reservoirs of hydrocarbon via an observation well in the subterranean formation (downhole production well control systems collect and analyze data from multiple zones, abstract, Fig 1), comprising:
conducting openhole saturation logging of an upper reservoir (Zone 1) of hydrocarbon in the subterranean formation via a an upper openhole section of a wellbore (well 2) in the subterranean formation (formation evaluation sensors may be incorporated in the completion string such as shown at 58A-C zone 2, sensors measure formation saturation, col 13, In 65-col 14, In 20); 
conducting openhole saturation logging of a lower reservoir (Zone 2) of hydrocarbon in the subterranean formation via a lower open hole section of the wellbore (well 2) (formation evaluation sensors may be incorporated in the completion string such as shown at 58A-C of zone 2, col 13, In 65-col 14, In 20), wherein the lower reservoir (zone 2) is separate from the upper reservoir (zone 1) (zones 1 and 2 are located in discrete production zones as shown in Fig 1, col 5, In 46-51) and is at a greater depth than the upper reservoir (zone 1) (zone 2 is located at a greater depth than zone 1, see Fig 1);
 disposing an isolation packer in a cased section (cased vertical portion of well 2 located between Zones 1 and 2, see Figure 2) of the wellbore between the upper reservoir and the lower reservoir Well 2 located between Zone 1 and Zone 2 as shown in Figure 2); and
measuring pressure of the upper reservoir (zone 1) in real time via the wellbore (lateral wellbore of zone 1) based on pressure exerted by the upper reservoir (zone 1) through the upper openhole section (lateral wellbore of zone 1 is an openhole wellbore, see Fig 1-2) (downhole sensors will measure pressure col 4, In 59-65, formation evaluation sensors 58 include sensors for sensing pressure, col 8, In 52-63).
Tubel does not disclose measuring pressure of the lower reservoir via a memory pressure gauge in the wellbore below an isolation packer, wherein measured pressure data is stored in memory of the memory pressure gauge; and removing the memory pressure gauge from the wellbore and retrieving the pressure data from the memory.

Tubel fails to suggest alone, or in combination, the limations of “measuring pressure of the lower reservoir via a memory pressure gauge in the wellbore below an isolation packer, wherein measured pressure data is stored in memory of the memory pressure gauge; and removing the memory pressure gauge from the wellbore and retrieving the pressure data from the memory “ as recited in claim 1 and “deploying a memory pressure gauge into the wellbore to below the isolation packer; and measuring pressure of the lower reservoir via the memory pressure gauge based on pressure exerted by the lower reservoir through the lower openhole section, wherein performing openhole saturation logging of the lower reservoir comprises removing the memory pressure gauge from the wellbore” as recited in claim 10.

The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the limations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676